Exhibit 10.4





    
THIRD AMENDMENT
THIRD AMENDMENT dated as of January 30, 2015 (this “Agreement”), to the Amended
and Restated Credit Agreement dated as of May 16, 2013 (as amended by that
certain First Amendment to Amended and Restated Credit Agreement dated as of
November 8, 2013 and the Second Amendment and Incremental Facility Agreement
dated as of February 28, 2014 and as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among On
Assignment, Inc., a Delaware corporation (the “Borrower”), each lender from time
to time party to the Credit Agreement (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).


Statement of Purpose


The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement, pursuant to which the Lenders have extended certain credit facilities
to the Borrower.


The Borrower has requested that the Administrative Agent and the Lenders agree
to amend the Credit Agreement as more specifically set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
1.    Capitalized Terms. All capitalized undefined terms used in this Agreement
(including, without limitation, in the introductory paragraph and the Statement
of Purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.
2.    Amendments to the Credit Agreement.     Subject to, and in accordance
with, the terms and conditions set forth herein, the parties hereto hereby agree
that the Credit Agreement is hereby amended as follows:
(a)
Section 1.01 of the Credit Agreement is amended by:



(i)adding the following new defined term in appropriate alphabetical order:


““Third Amendment Effective Date” means January 30, 2015.”


(ii)replacing the reference to “$100,000,000” in the definition of “Excess Cash
Flow” with “$200,000,000”.


(iii)replacing the definition of FATCA with:


““FATCA” means Sections 1471 through 1474 of the Code, as of the Third Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code or otherwise pursuant to
the foregoing, any intergovernmental agreement entered into in connection with
the implementation of such Sections of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to such intergovernmental
agreement.”




(b)Section 7.03(k) of the Credit Agreement is amended by replacing the reference
to “$150,000,000” within subclause (A) of clause (i) thereof with
“$250,000,000”.





--------------------------------------------------------------------------------



(c)Section 7.05 of the Credit Agreement is amended by amending and restating
clause (g) thereof as follows:


“(g)    (i) the Disposition by the Borrower and its Subsidiaries of Vista
Staffing Solutions, Inc. and its Subsidiaries; provided that (A) at the time of
such Disposition and after giving effect thereto, no Default shall exist or
would result therefrom, (B) such Disposition shall be for at least fair market
value, (C) not less than 75% of the purchase price for such Disposition shall be
paid to the Borrower or one of its Subsidiaries in cash and such amount shall be
used by the Borrower and its Subsidiaries for general corporate purposes,
including, but not limited to, ongoing working capital, permitted Restricted
Payments and Permitted Acquisitions and (D) the Borrower shall be in pro forma
compliance with Section 7.11 (determined at the time such Disposition is made
based upon the financial statements received hereunder for the most recently
completed Measurement Period and after giving pro forma effect to such
Disposition) and (ii) other Dispositions by the Borrower and its Subsidiaries
not otherwise permitted under this Section 7.05; provided that (A) at the time
of such Disposition, no Default shall exist or would result from such
Disposition, (B) the book value of any individual piece of property or business
unit Disposed of in reliance on this clause (g)(ii) shall not exceed $1,000,000
and (C) the aggregate book value of all property Disposed of in reliance on this
clause (g)(ii) in any fiscal year shall not exceed $2,000,000;”


(d)Section 7.06(d) of the Credit Agreement is amended by replacing the reference
to “$150,000,000” within subclause (A) of clause (i) thereof with
“$250,000,000”.


3.    Conditions to Effectiveness. Upon the satisfaction or waiver of each of
the following conditions, this Agreement shall be deemed to be effective (the
date of such satisfaction, the “Effective Date”):


(a)    the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent and the Borrower;


(b)    the Administrative Agent shall have received an executed written
authorization directing the Administrative Agent to execute this Agreement on
its behalf (each, an “Authorization”) from the Lenders constituting Required
Lenders;


(c)    the Administrative Agent shall have received counterparts of the
Acknowledgment and Reaffirmation attached hereto executed by each Subsidiary
Guarantor;


(d)    the Borrower shall have paid to the Administrative Agent (or its
applicable affiliate), for the account of each Lender (including Wells Fargo)
that executes and delivers an Authorization to the Administrative Agent (or its
counsel) on or prior to 5:00 p.m. (Eastern Time) on January 29, 2015, an
amendment fee in an amount equal to .05% of the sum of the Revolving Credit
Commitments and outstanding Term Loans of each such Lender; and


(e)each of the Administrative Agent and Wells Fargo Securities, LLC shall have
been paid or reimbursed for all fees and reasonable and documented out-of-pocket
costs and expenses incurred by it or its Affiliates in connection with this
Agreement, including, without limitation, the reasonable and documented fees,
disbursements and other charges of one counsel for the Administrative Agent and
its Affiliates.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has executed
an Authorization shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.



--------------------------------------------------------------------------------



4.    Limited Effect. Except as expressly provided herein, the Credit Agreement
and the other Loan Documents shall remain unmodified and in full force and
effect. This Agreement shall not be deemed (a) to be a waiver of, consent to, or
a modification or amendment of any other term or condition of the Credit
Agreement or any other Loan Document, (b) to prejudice any right or rights which
the Administrative Agent or the Lenders may now have or may have in the future
under or in connection with the Credit Agreement or the other Loan Documents or
any of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or modified from time to time, (c) to be a
commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any of its Subsidiaries or any
other Person with respect to any other waiver, amendment, modification or any
other change to the Credit Agreement or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
any other agreement by and among the Loan Parties, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, “hereof” or other words of like import) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby.


5.    Representations and Warranties. The Borrower represents and warrants that
(a) it has the corporate power and authority to execute, deliver and perform
this Agreement, (b) it has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement, (c) this Agreement has
been duly executed and delivered on behalf of the Borrower, (d) this Agreement
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law), (e) each of the representations and warranties made by it in or
pursuant to the Loan Documents is true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects), in each case on and as of the Effective Date as if
made on and as of the Effective Date, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects
(except to the extent that such representation and warranty is subject to a
materiality or Material Adverse Effect qualifier, in which case it shall be true
and correct in all respects) as of such earlier date and (f) no Default has
occurred and is continuing as of the Effective Date or after giving effect
hereto.


6.    Reaffirmation. By its execution hereof, Borrower hereby expressly (a)
affirms that each of the Liens granted in or pursuant to the Loan Documents are
valid and subsisting and (b) agrees that this Agreement shall in no manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


7.    Execution in Counterparts. This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of an original executed counterpart hereof.


8.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.    Entire Agreement. This Agreement is the entire agreement, and supersedes
any prior agreements and contemporaneous oral agreements, of the parties
concerning its subject matter.
10.    Successors and Assigns. This Agreement shall be binding on and inure to
the benefit of the parties and their heirs, beneficiaries, successors and
permitted assigns.



--------------------------------------------------------------------------------



11.    Nature of Agreement. For purposes of determining withholding Taxes
imposed under FATCA from and after the Effective Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Credit Agreement (as amended by this
Agreement) as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
[Signature Pages Follow]
































































































 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


BORROWER:    ON ASSIGNMENT, INC., as Borrower




By: /s/ James L. Brill     
Name: James L. Brill
Title: Senior Vice President and Chief Administrative Officer
    








ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender


By: /s/ Jamie Chen         
Name: Jamie Chen
Title: Senior Vice President






 





























